IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE
STATE OF WASHINGTON,                     )       No. 75278-2-1
                                         )
                      Respondent,        )
                                         )
       v.                                )
                                         )
MIKIEL KEMP,                             )       UNPUBLISHED OPINION
                                         )
                      Appellant.         )       FILED: August 28, 2017
                                         )

      PER CURIAM. Mikiel Kemp challenges the judgment and sentence imposed

following his conviction for possession of methamphetamine. His court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a good

faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188

(1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493(1967),

the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's brief should be
      furnished the indigent and (3)time allowed him to raise any points that he
      chooses;(4)the court—not counsel—then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. Kemp's counsel on appeal filed a brief with

the motion to withdraw. Kemp was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. Kemp did not file a

supplemental brief.
No. 75278-2-1/2

      The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

          Did the trial court err in denying Kemp's motions to suppress his statements

          to police and the evidence police seized from him?

       The issues raised by counsel are wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                                FOR THE COURT:




                                            2